Per Curiam:

This action was brought by Arthur W. Davis against the Missouri, Kansas & Texas Railway Company for the negligent firing and burning of buildings adjacent to the railroad, for which the plaintiff recovered.
The sufficiency of the proof is challenged. There is testimony to the effect that the locomotive which was being operated near the buildings threw out sparks and coals from which fires were started at other places on the same day. A car was derailed in close proximity to the buildings, and in a strenuous effort to pull the car. back on the track the engine blew out a great many live coals and cinders, throwing them considerable distance, and while they were- falling the fire on the roof of the building was discovered.
There is abundant testimony that the fire that burned the buildings was started from the locomotive, and that it was negligently done. There is no good reason to complain of the instructions in regard to contributory negligence nor in regard to the burden of proof. The findings appear to be supported by the testimony and justify the verdict that was given.
No reason is seen for a reversal, and the judgment is affirmed.